Martin, J.,

delivered the opinion of the court.
The defendant is appellant from a judgment which rejects his claim, in compensation or reconvention, for an excess of discount or interest, between the rate of seven per cent., the maximum which the charter of the Merchants’ Bank authorizes it to take, and that of ten per cent., which it received on two notes theretofore discounted for the defendant.
The statement of facts shows, that the notes stated in the plea of setoff or reconvention, were given to the United States Bank of Pennsylvania, in payment of exchange, bought of said defendant, and dishonored; the plaintiff being the agent of that bank in the transaction.
The payee and endorser of these two notes, deposed that he had no interest therein, but became the payee and endorser at the plaintiff’s request; that at the time of the sale of the exchange by the defendant, the witness suppposed that *380the plaintiff was the purchaser; and it was not until after the dishonor of the bills, that the cashier of the plaintiff informed him, the bills of exchange were purchased by it as the agent of the Bank of the United States.
A party cannot recover back usurious interest or discount which he has voluntarily paid, either by a direct action or exception.
A plea in compensation and reconvenlion, setting up different matters, in no way connected with the plaintiff’s demand, will be rejected.
It was also proved that the note sued on was discounted by the plaintiff, to take upa bill of exchange taken for account of the United States Bank, different from, and subsequent to the exchange 'sold by the defendant, and for which the two notes on which usurious or excessive interest is alleged to have been taken, were given.
The inferior court did not err. The defendant sought to recover back usurious interest or discount, which he had voluntarily paid. This cannot be done by a direct action or exception. Millaudon vs. Arnaud, 4 Louisiana Reports, 542. If it could be recovered in this way, still, the plea in compensation and reconvention was properly rejected, for it is no way connected with the plaintiff’s demand. Code of Practice, 375.
It is, therefore, ordered, adjudged and decreed, that the judgment be affirmed, with costs.